Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of October 16, 2015, is by
and between GeoMet, Inc., a Delaware corporation (“GeoMet”), and Sherwood
Energy, LLC, a Delaware limited liability company (“Sherwood” or
“Stockholder”).  GeoMet and Sherwood may sometimes hereinafter be referred to
individually as a “Party” and together as the “Parties.”

 

RECITALS

 

WHEREAS, as of the date hereof, Stockholder is the record owner and beneficial
owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), it being understood that “beneficially owned” and
“beneficial ownership” shall have correlative meanings) of the number of shares
of Common Stock, par value $0.001 per share (the “GeoMet Common Stock”), and/or
Series A Convertible Redeemable Preferred Stock, par value $0.001 per share (the
“GeoMet Preferred Stock”), set forth opposite Stockholder’s name under the
headings “GeoMet Common Stock Shares Beneficially Owned” and/or “GeoMet
Preferred Stock Shares Beneficially Owned” on Annex I (all such beneficially
owned shares of GeoMet Common Stock or GeoMet Preferred Stock that are
outstanding as of the date hereof and any outstanding shares of GeoMet Common
Stock or GeoMet Preferred Stock that may hereafter be acquired by Stockholder
pursuant to acquisition by purchase, stock dividend, distribution, stock split,
split-up, combination, merger, consolidation, reorganization, recapitalization
or similar transaction, being referred to herein as the “Subject Shares”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement, GeoMet
has prepared a preliminary proxy statement (the “Proxy Statement”), a copy of
which has been made available to Stockholder, to solicit proxies from GeoMet’s
stockholders in favor of the adoption of the following proposals:  (i) the
amendment and restatement of the Certificate of Designations of the GeoMet
Preferred Stock to read in its entirety as set forth in Exhibit A (the
“Certificate of Designations”) to (w) require that 6% of all net distributable
assets to be paid or distributed in a dissolution of GeoMet be paid to the
holders of the GeoMet Common Stock, (x) delete a provision in the Certificate of
Designations permitting GeoMet to repurchase up to $5.0 million in GeoMet Common
Stock without the consent of the holders of GeoMet Preferred Stock, (y) make
certain non-substantive and corrective changes and (z) integrate any prior
amendments thereto (collectively, the “COD Amendment”) and (ii) the dissolution
of GeoMet pursuant to a Plan of Dissolution and Liquidation, in the form of
Exhibit B (collectively, the “Plan of Dissolution,” along with the COD
Amendment, the “Transactions”), upon the terms and subject to the conditions set
forth therein; and

 

WHEREAS, in order to induce GeoMet to submit the Transactions for adoption by
GeoMet’s stockholders at a special meeting of stockholders, Sherwood has agreed
to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

 

ARTICLE I

 

AGREEMENTS OF STOCKHOLDER

 

1.1                               Voting of Subject Shares.  Stockholder
irrevocably and unconditionally agrees that during the term of this Agreement
Stockholder shall, at any meeting (whether annual or special and whether or not
an adjourned or postponed meeting) of the holders of shares of GeoMet Common
Stock or GeoMet Preferred Stock, however called (each, a “GeoMet Stockholders
Meeting”):

 

(a)                                 be present, in person or represented by
proxy, or otherwise cause Stockholder’s Subject Shares to be counted for
purposes of determining the presence of a quorum at such meeting (to the fullest
extent that

 

1

--------------------------------------------------------------------------------


 

such Subject Shares may be counted for quorum purposes under applicable Legal
Requirements (as defined below)); and

 

(b)                                 vote (or cause to be voted) with respect to
all Stockholder’s Subject Shares to the fullest extent that such Subject Shares
are entitled to be voted at the time of such vote in favor of (1) the adoption
of the COD Amendment, (2) the adoption of the Plan of Dissolution and (3) the
approval of any proposal to adjourn or postpone the GeoMet Stockholders Meeting
to a later date if there are not sufficient votes for adoption of either the COD
Amendment or the Plan of Dissolution on the date on which the GeoMet
Stockholders Meeting is held.

 

1.2                               No Proxies for or Liens on Subject Shares.

 

(a)                                 Except as provided hereunder, during the
term of this Agreement, Stockholder shall not (nor permit any person or entity
(“Person”) under Stockholder’s control to), directly or indirectly, (i) grant
any proxies or powers of attorney with respect to the right to vote, rights of
first offer or refusal, or enter into any voting trust or voting agreement or
arrangement, with respect to any of Stockholder’s Subject Shares, (ii) sell
(including short sell), assign, transfer, tender, pledge, encumber, grant a
participation interest in, hypothecate or otherwise dispose of (including by
gift) (each, a “Transfer”) any of Stockholder’s Subject Shares or (iii) enter
into any agreement providing for the direct or indirect Transfer of any of
Stockholder’s Subject Shares.  Except as provided hereunder, Stockholder shall
not, and shall not permit any Person under Stockholder’s control or any of
Stockholder’s or such Person’s respective representatives to, seek or solicit
any such Transfer or any such agreement.  Without limiting the foregoing,
Stockholder shall not take any other action that would in any way restrict,
limit or interfere in any material respect with the performance of Stockholder’s
obligations hereunder.

 

(b)                                 Notwithstanding the foregoing, Stockholder
shall have the right to Transfer all or any portion of his, her or its Subject
Shares to a Permitted Transferee of Stockholder if and only if such Permitted
Transferee shall have agreed in writing, in a manner reasonably acceptable to
GeoMet, (i) to accept such Subject Shares subject to the terms and conditions of
this Agreement and (ii) to be bound by this Agreement and to agree and
acknowledge that such Person shall constitute a Stockholder for all purposes of
this Agreement.  “Permitted Transferee” means, (x) with respect to any
Stockholder that is not a natural person, (1) any other Stockholder, (2) any
Affiliate of Stockholder, or (3) the partners of other equity holders of
Stockholder in connection with an in-kind distribution of Stockholder’s Subject
Shares and (y) with respect to any Stockholder that is a natural person or a
trust, (A) any other Stockholder, (B) a spouse, lineal descendant or antecedent,
brother or sister, adopted child or grandchild or the spouse of any child,
adopted child, grandchild or adopted grandchild of Stockholder, (C) any trust,
the trustees of which include only the Persons named in clauses (A) or (B) and
the beneficiaries of which include only the Persons named in clauses (A) or
(B) or (D) if Stockholder is a trust, the beneficiary or beneficiaries
authorized or entitled to receive distributions from such trust. For purposes of
this Section 1.2(b), “Affiliate” means, with respect to any Stockholder, any
other Person directly or indirectly controlling, controlled by or under common
control with Stockholder.

 

(c)                                  Stockholder hereby authorizes GeoMet to
impose stop orders to prevent the Transfer of any Subject Shares on the books of
GeoMet in violation of this Agreement; provided, that any such stop order
(i) shall terminate upon the termination of this Agreement, and (ii) shall not
prohibit a Transfer of Subject Shares in accordance with the other provisions of
this Section 1.2.

 

1.3                               Documentation and Information.  During the
term of this Agreement, Stockholder (a) consents to and authorizes the
publication and disclosure by GeoMet of Stockholder’s identity and holdings of
Subject Shares, the nature of Stockholder’s commitments, arrangements and
understandings under this Agreement and any other information, in each case,
that GeoMet reasonably determines is required to be disclosed by applicable
Legal Requirements in any press release or any other disclosure document in
connection with the Transactions, (b) agrees to promptly give to GeoMet any
information GeoMet may reasonably require for the preparation of any such
disclosure documents and (c) agrees to promptly notify GeoMet of any required
corrections with respect to any information supplied by Stockholder specifically
for use in any such document, if and to the extent that any such information
shall have become false or misleading in any material respect. “Legal
Requirements” shall mean any law, statute, ordinance, decree, requirement,
order, judgment, rule or regulation.

 

2

--------------------------------------------------------------------------------


 

1.4                               Irrevocable Proxy.  Stockholder hereby revokes
(or agrees to cause to be revoked) any voting proxies that Stockholder has
heretofore granted with respect to Stockholder’s Subject Shares.  Stockholder
hereby irrevocably appoints GeoMet as attorney-in-fact and proxy for and on
behalf of Stockholder, for and in the name, place and stead of Stockholder, to:
(a) attend any and all GeoMet Stockholders Meetings, (b) vote or issue
instructions to the record holder to vote, Stockholder’s Subject Shares in
accordance with the provisions of Section 1.1 at any and all GeoMet Stockholders
Meetings and (c) grant or withhold, or issue instructions to the record holder
to grant or withhold, in accordance with the provisions of Section 1.1, all
written consents with respect to the Subject Shares in connection with any
action sought to be taken by written consent without a meeting.  GeoMet agrees
not to exercise the proxy granted herein for any purpose other than the purposes
described in this Agreement.  The foregoing proxy shall be deemed to be a proxy
coupled with an interest, is irrevocable (and as such shall survive and not be
affected by the death, incapacity, mental illness or insanity of Stockholder, as
applicable) until the termination of this Agreement and shall not be terminated
by operation of Legal Requirements or upon the occurrence of any other event
other than the termination of this Agreement pursuant to Section 4.2 (and shall
be terminated and revoked upon such termination).  Stockholder authorizes such
attorney and proxy to substitute any other Person to act hereunder, to revoke
any substitution and to file this proxy and any substitution or revocation with
the secretary of GeoMet.  Stockholder hereby affirms that the proxy set forth in
this Section 1.4 is given in connection with and granted in consideration of and
as an inducement to GeoMet to enter into this Agreement and to submit the
Transactions for adoption by GeoMet’s stockholders and that such proxy is given
to secure the obligations of Stockholder under Section 1.1.

 

1.5                               Notices of Certain Events.  Stockholder shall
notify GeoMet of any development occurring after the date hereof that causes, or
that Stockholder believes would reasonably be expected to cause, any breach of
any of the representations and warranties of Stockholder set forth
in Article II.

 

1.6.                            Further Assurances.  Subject to the terms and
conditions of this Agreement, Stockholder agrees to execute and deliver, or
cause to be executed and delivered, all further documents and instruments, and
use its respective commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things, in each case that
are necessary, proper or advisable under applicable Legal Requirements and
regulations to perform his, her or its obligations under this Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

Stockholder hereby represents and warrants to GeoMet only as to himself, herself
or itself (as the case may be) as follows:

 

2.1                               Organization.  Stockholder is duly organized
and validly existing and in good standing under the laws of the jurisdiction of
its organization.

 

2.2                               Authorization.  Stockholder has full
organizational power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.  The execution, delivery and performance by
Stockholder of this Agreement has been duly authorized by all necessary action
on the part of Stockholder.

 

2.3                               Due Execution and Delivery; Binding
Agreement.  This Agreement has been duly executed and delivered by Stockholder
and constitutes a valid and legally binding obligation of Stockholder,
enforceable against Stockholder in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar Legal Requirements relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).

 

2.4                               No Violation

 

(a)                                 The execution and delivery of this Agreement
by Stockholder does not, and the performance by Stockholder of Stockholder’s
obligations hereunder will not, (i) contravene, conflict with, or result in any
violation or breach of any provision of its organizational documents,
(ii) assuming compliance with Section 2.4(b), contravene, conflict with or
result in a violation or breach of any provision of applicable Legal

 

3

--------------------------------------------------------------------------------


 

Requirement or order of any governmental entity with competent jurisdiction or
(iii) constitute a default, or an event that, with or without notice or lapse of
time or both, will become a default, under, or cause or permit the termination,
cancellation or acceleration of any right or obligation under any provision of
any agreement binding upon Stockholder, except, in the case of clauses (ii) and
(iii), as would not reasonably be expected to impair in any material respect the
ability of Stockholder to perform its obligations hereunder on a timely basis.

 

(b)                                 No consent, approval, order, authorization
or permit of, or registration, declaration or filing with or notification to,
any governmental entity or any other Person is required by or with respect to
Stockholder in connection with the execution and delivery of this Agreement by
Stockholder or the performance by Stockholder of its obligations hereunder,
except for the filing with the Securities and Exchange Commission of any
Schedules 13D or 13G or amendments to Schedules 13D or 13G and filings under
Section 16 of the Exchange Act as may be required in connection with this
Agreement and the Transactions, except as would not reasonably be expected to
impair in any material respect the ability of Stockholder to perform its
obligations hereunder on a timely basis.

 

2.5                               Ownership of Subject Shares.  As of the date
hereof, Stockholder is the beneficial owner of, and Stockholder has, good and
valid title to, Stockholder’s Subject Shares with no restrictions on
Stockholder’s rights of disposition pertaining thereto other than any
restrictions under applicable securities laws.  Other than as provided in this
Agreement, Stockholder has with respect to Stockholder’s Subject Shares, the
sole power, directly or indirectly, to vote and dispose of such Subject Shares,
in each case with no limitations.  The number of shares of GeoMet Common Stock
or GeoMet Preferred Stock set forth on Annex I opposite the name of Stockholder
are the only shares of GeoMet Common Stock or GeoMet Preferred Stock
beneficially owned or owned of record by Stockholder as of the date of this
Agreement.  There are no agreements or arrangements of any kind, contingent or
otherwise, to which Stockholder is a party obligating Stockholder to Transfer or
cause to be Transferred to any Person any of Stockholder’s Subject Shares.  No
Person other than Stockholder has any contractual or other right or obligation
to purchase or otherwise acquire any of Stockholder’s Subject Shares.

 

2.6                               No Other Proxies.  None of Stockholder’s
Subject Shares are subject to any voting trust or other agreement or arrangement
with respect to the voting of such Subject Shares, except as provided hereunder.

 

2.7                               Absence of Litigation.  With respect to
Stockholder, as of the date hereof, there is no action, suit, investigation or
proceeding pending against, or, to the knowledge of Stockholder, threatened
against Stockholder or any of its properties or assets (including Stockholder’s
Subject Shares) that would reasonably be expected to impair in any material
respect the ability of Stockholder to perform his, her or its obligations
hereunder on a timely basis.

 

2.8                               Opportunity to Review; Reliance.  Stockholder
has had the opportunity to review the Proxy Statement, the COD Amendment, the
Plan of Dissolution and this Agreement with counsel of his, her or its own
choosing.  Stockholder understands and acknowledges that GeoMet is proceeding
with the Proxy Statement and the Transactions in reliance upon Stockholder’s
execution, delivery and performance of this Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF GEOMET

 

GeoMet represents and warrants to Stockholder that:

 

3.1                               Organization.  GeoMet is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.

 

3.2                               Authorization.  GeoMet has full corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution, delivery and performance by GeoMet of
this Agreement and the consummation by GeoMet of the Transactions have been duly
authorized by all necessary action on the part of GeoMet.

 

3.3                               Due Execution and Delivery; Binding
Agreement.  This Agreement has been duly executed and delivered by GeoMet and
constitutes a valid and legally binding obligation of GeoMet, enforceable
against GeoMet

 

4

--------------------------------------------------------------------------------


 

in accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Legal
Requirements relating to or affecting creditors’ rights generally and general
equitable principles (whether considered in a proceeding in equity or at law).

 

3.4                               Other Voting Agreements.  GeoMet has disclosed
to Stockholder all voting agreements, voting proxies, or like agreements with
third parties to which GeoMet is a party and that relate to any of the
Transactions contemplated by this Agreement.

 

3.5                               Absence of Litigation.  As of the date hereof,
there is no action, suit, investigation or proceeding pending against, or, to
the knowledge of GeoMet, threatened against GeoMet or any of its properties or
assets that would reasonably be expected to impair in any material respect the
Transactions contemplated by this Agreement.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1                               Notices.  All notices, requests and other
communications to any Party shall be in writing (including facsimile
transmission) and shall be given to the Party’s address, facsimile number or
electronic mail address set forth on a signature page hereto, or to such other
address, facsimile number or electronic mail address as such Party may hereafter
specify for the purpose by notice to each other Party.

 

4.2                               Termination.  This Agreement shall terminate
automatically, without any notice or other action by any Person, upon the
earliest to occur of (i) the consummation of the Transactions, (ii) GeoMet’s
abandonment of the Transactions, and (iii) December 31, 2015.  Upon termination
of this Agreement, no Party shall have any further obligations or liabilities
under this Agreement; provided, however, that (x) nothing set forth in
this Section 4.2 shall relieve any Party for liability arising from fraud or a
willful breach of this Agreement and (y) the provisions of this Article IV shall
survive any such termination of this Agreement.

 

4.3                               Amendments and Waivers.  Any provision of this
Agreement may be amended or waived if such amendment or waiver is in writing and
is signed, in the case of an amendment, by each Party or, in the case of a
waiver, by each Party against whom the waiver is to be effective.  No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  Except as otherwise provided herein, the rights and
remedies of the Parties are cumulative and are not exclusive of any rights or
remedies that they would otherwise have hereunder.

 

4.4                               Expenses.  Whether or not the Transactions are
consummated, all costs and expenses incurred in connection with the preparation,
negotiation, execution and delivery of this Agreement by GeoMet shall be paid by
GeoMet and all documented, reasonable, directly related and supportable costs
and expenses incurred in connection with the preparation, negotiation, execution
and delivery of this Agreement by Sherwood shall be paid GeoMet promptly after
the first GeoMet Stockholders Meeting after the date hereof.

 

4.5                               Binding Effect; Assignment.  The provisions of
this Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns.  No Party may
assign, delegate or otherwise Transfer any of its rights or obligations under
this Agreement without the consent of each other Party, except GeoMet may
Transfer or assign its rights and obligations under this Agreement, in whole or
from time to time in part, to one or more wholly owned subsidiaries of GeoMet at
any time; provided, that such Transfer or assignment shall not relieve GeoMet of
any of its obligations hereunder.

 

4.6                               GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules (whether of the State of Delaware or of any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than the State of Delaware.  The Parties agree that any action seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the Transactions (whether brought by any Party or any of
its Affiliates or against

 

5

--------------------------------------------------------------------------------


 

any Party or any of its Affiliates) shall only be brought in the Delaware
Chancery Court or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state court, and each of the
Parties irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such action and irrevocably
waives, to the fullest extent permitted by Legal Requirements, any objection
that it may now or hereafter have to the laying of the venue of any such action
in any such court or that any such action brought in any such court has been
brought in an inconvenient forum.  Process in any such action may be served on
any Party anywhere in the world, whether within or without the jurisdiction of
any such court.  Without limiting the foregoing, each Party agrees that service
of process on such Party as provided in Section 4.1 shall be deemed effective
service of process on such Party.

 

(b)                                 EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

4.7                               Counterparts; Effectiveness.  This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which shall constitute the same agreement.  This Agreement
shall become effective when each Party shall have received counterparts thereof
signed and delivered (by telecopy or otherwise) by the other Parties.

 

4.8                               Entire Agreement; Third Party Beneficiaries. 
This Agreement constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the Parties
and their respective successors and permitted assigns any right, benefit or
remedy hereunder.

 

4.9                               Severability.  Whenever possible, each
provision or portion of any provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any term
or other provision of this Agreement is invalid, illegal or incapable of being
enforced by any law or public policy, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect.  Notwithstanding
the foregoing, upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
Transactions are consummated as originally contemplated to the greatest extent
possible.

 

4.10                        Specific Performance.  The Parties agree that GeoMet
would be irreparably damaged in the event that Stockholder fails to perform any
of his, her or its obligations under this Agreement.  Accordingly, GeoMet shall
be entitled to an injunction or injunctions to prevent breaches of this
Agreement by Stockholder and to specific performance of the terms and provisions
hereof in any court of competent jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

4.11                        Capacity as Stockholder; No Agreement as a Director
or Officer.  Notwithstanding anything in this Agreement to the contrary
(including Section 1.6), Stockholder signs this Agreement and makes the
representations, warranties, covenants and agreements and undertakes the
obligations and agreements set forth herein solely in Stockholder’s capacity as
a stockholder of GeoMet.

 

4.12                        No Ownership Interest.  All rights, ownership and
economic benefits of and relating to the Subject Shares shall remain vested in
and belong to Stockholder, and GeoMet shall have no authority to exercise any
power or authority to direct Stockholder in the voting of any of the Subject
Shares, except as otherwise specifically provided herein.

 

4.13                        Other Voting Agreements.  GeoMet shall disclose to
Stockholder all voting agreements, voting proxies, or like agreements with third
parties to which GeoMet is party and that relate to any of the Transactions
contemplated by this Agreement.

 

4.14                        Interpretation.  When a reference is made in this
Agreement to a Section or Annex, such reference shall be to a Section of or
Annex to this Agreement unless otherwise indicated.  The headings contained in
this

 

6

--------------------------------------------------------------------------------


 

Agreement or in an Annex are for reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement.  Any Annex annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth herein.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” unless otherwise specified.  The words “hereby,”
“hereof,” herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The words “date hereof” shall refer to the date of
this Agreement.  The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if.”  The term “or” shall not be deemed to be exclusive.  All terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.  The words describing the singular number shall include the
plural and vice versa and words denoting any gender shall include all genders. 
References to a Person are also to its successors and permitted assigns. 
Reference to any agreement (including this Agreement), document or instrument
shall mean such agreement, document or instrument as amended, modified or
supplemented (including by waiver or consent) and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms hereof.  The
Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provisions of this Agreement.

 

[Signature Pages to Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, GeoMet and Stockholder have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

 

GEOMET, INC.

 

 

 

 

 

 

By:

/s/ Tony Oviedo

 

Name:

Tony Oviedo

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Notice Address:

 

 

 

1221 McKinney Street, Suite 3840

 

Houston, Texas 77010

 

[Voting Agreement Signature Page]

 

8

--------------------------------------------------------------------------------


 

 

STOCKHOLDER

 

 

 

 

 

SHERWOOD ENERGY, LLC

 

 

 

 

 

By:

/s/ Darin Booth

 

Name:

Darin Booth

 

Title:

Manager

 

 

 

 

 

Notice Address:

 

 

 

[1221 Lamar Street, 10th Floor, Suite 1001]

 

[Houston, TX 77010]

 

[Voting Agreement Signature Page]

 

9

--------------------------------------------------------------------------------


 

Annex I

 

Stockholder

 

GeoMet Common
Stock Shares
Beneficially Owned*

 

GeoMet Preferred
Stock Shares
Beneficially Owned*

 

Sherwood Energy, LLC

 

—

 

4,226,131

 

 

--------------------------------------------------------------------------------

*                                         For purposes of this Agreement only,
and without admitting that Sherwood beneficially owns any securities for any
other purpose, Sherwood may be deemed to beneficially own all of the shares of
GeoMet Common Stock and/or GeoMet Preferred Stock set forth in the table above. 
Sherwood otherwise disclaims beneficial ownership of any shares of GeoMet Common
Stock and/or GeoMet Preferred Stock other than those set forth opposite
Sherwood’s name under the heading “GeoMet Common Stock Shares Beneficially
Owned,” and “GeoMet Preferred Stock Shares Beneficially Owned.”

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED

 

CERTIFICATE OF DESIGNATIONS

 

OF

 

SERIES A CONVERTIBLE REDEEMABLE PREFERRED STOCK

 

OF

 

GEOMET, INC.

 

GeoMet, Inc., a corporation organized and existing under the General Corporation
Law of the State of Delaware (the “DGCL”), hereby certifies, pursuant to
Section 151 of the DGCL, that the following resolutions were duly adopted by its
Board of Directors (the “Board”) on November 9, 2010:

 

WHEREAS, the Company’s Restated Certificate of Incorporation, as amended,
including any amendment or supplement thereto (including any Certificate of
Amendment or Certificate of Designations) (the “Certificate of Incorporation”),
authorizes 10,000,000 shares of preferred stock, par value $0.001 per share (the
“Preferred Stock”), issuable from time to time in one or more series; and

 

WHEREAS, the Certificate of Incorporation authorizes the Board to divide the
class of Preferred Stock into series and to fix and determine the relative
rights, limitations and preferences of the shares of any such series;

 

NOW, THEREFORE, BE IT RESOLVED, that a series of Preferred Stock with the
powers, designations, preferences, rights, qualifications, limitations and
restrictions as provided herein is hereby authorized and established as follows:

 

Section 1.              Number; Designation; Rank.

 

(a)           This series of convertible redeemable Preferred Stock is
designated as the “Series A Convertible Redeemable Preferred Stock” (the
“Series A Preferred Stock”). The number of shares constituting the Series A
Preferred Stock is 7,401,832 shares, par value $0.001 per share (which number
includes 3,401,832 shares of Series A Preferred Stock reserved exclusively for
the payment of dividends in kind).

 

(b)           The Series A Preferred Stock ranks, with respect to dividend
rights and, subject to Section 3(e), rights upon a Liquidation Event:

 

(i)            senior in preference and priority to the common stock of the
Company, par value $0.001 per share (the “Common Stock”), and each other class
or series of Equity Security of the Company, the terms of which do not expressly
provide that it ranks senior in preference or priority to or on parity, without
preference or priority, with the Series A

 

A-1

--------------------------------------------------------------------------------


 

Preferred Stock with respect to dividend rights or rights upon a Liquidation
Event (collectively with the Common Stock, the “Junior Securities”);

 

(ii)           on parity, without preference and priority, with each other class
or series of Equity Security of the Company, the terms of which expressly
provide that it will rank on parity, without preference or priority, with the
Series A Preferred Stock with respect to dividend rights or rights upon a
Liquidation Event (collectively, the “Parity Securities”); and

 

(iii)          junior in preference and priority to each other class or series
of Equity Security of the Company the terms of which expressly provide that it
will rank senior in preference or priority to the Series A Preferred Stock with
respect to dividend rights or rights upon a Liquidation Event (collectively, the
“Senior Securities”).

 

Section 2.              Dividends.

 

(a)           Each holder of issued and outstanding Series A Preferred Stock
will be entitled to receive, when, as and if declared by the Board, for each
share of Series A Preferred Stock (including each PIK Preferred Share, as
defined below), dividends payable, at the Company’s sole discretion and in any
combination, either (i) in cash at the applicable Cash Dividend Rate multiplied
by the sum of (A) ten dollars ($10.00) per share (the “Original Purchase Price”)
plus (B) all accrued and unpaid dividends on such share of Series A Preferred
Stock, in each case as adjusted for any stock dividends, splits, combinations
and similar events, or (ii) until the fifth anniversary of the Original Issuance
Date, in kind in additional shares of Series A Preferred Stock (the “PIK
Preferred Shares”) and not in cash; each such payment of a dividend in kind
shall be in an amount of shares of Series A Preferred Stock as shall equal the
PIK Dividend Rate multiplied by the sum of (A) the Original Purchase Price plus
(B) all accrued and unpaid dividends on such share of Series A Preferred Stock,
in each case as adjusted for any stock dividends, splits, combinations and
similar events (all dividends whether paid in cash or in kind, the “Dividends”).

 

(b)           Dividends will accrue and cumulate from the date of issuance and
are payable quarterly in arrears on the last day of each March, June,
September and December, or, if such date is not a business day, the succeeding
business day (each such day, a “Dividend Payment Date”). The amount of Dividends
payable for each full quarterly dividend period will be computed by dividing the
annual rate by four. Dividends accrued for the initial dividend period will not
be payable until the last day of the first full quarterly dividend period, at
which time the amount of Dividends payable shall consist of the full quarterly
Dividend plus the initial partial Dividend, which shall be computed on the basis
of a 360-day year consisting of twelve 30-day months. The amount of Dividends
payable for any other dividend period shorter or longer than a full quarterly
dividend period, will be computed on the basis of a 360-day year consisting of
twelve 30-day months. Dividends will be paid to the holders of record of
Series A Preferred Stock as they appear in the records of the Company at the
close of business on the fifteenth (15th) day of the calendar month in which the
applicable Dividend Payment Date falls or on such other date designated by the
Board for the payment of Dividends that is not more than sixty (60) days or less
than ten (10) days prior to such Dividend Payment Date. Any payment of a
Dividend

 

A-2

--------------------------------------------------------------------------------


 

will first be credited against the earliest accumulated but unpaid Dividend due
with respect to such share that remains payable.

 

(c)           Dividends will accrue and cumulate whether or not the Company has
earnings or profits, whether or not there are funds legally available for the
payment of Dividends and whether or not Dividends are declared. Dividends will
accumulate and compound quarterly at a rate of 12.5% per annum to the extent
they are not paid.

 

(d)           So long as any share of Series A Preferred Stock is outstanding
and until the Series A Preferred Stock shall have received distributions or
payments upon a Liquidation Event for the full amount to which such shares are
entitled under Section 3(a), no dividend may be declared or paid or set aside
for payment or other distribution declared or made upon any Junior Securities of
any kind, nor may any Junior Securities of any kind be redeemed, purchased or
otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund for the redemption of any shares of any such Junior
Securities) by the Company (except by conversion into or exchange for other
Junior Securities), unless, in each case, full cumulative Dividends on all
shares of Series A Preferred Stock have been or are contemporaneously declared
and paid or are declared and a sum sufficient for the payment thereof is set
apart for such payment for all past dividend periods and the then current
dividend period. If Dividends are not paid in full or a sum sufficient for such
full payment is not so set apart upon the Series A Preferred Stock, all
Dividends declared upon the Series A Preferred Stock and all dividends declared
on any Parity Securities shall be declared pro rata so that the amount of
Dividends declared per share of the Series A Preferred Stock and dividends
declared per share of such Parity Securities shall in all cases bear to each
other the same ratio that accrued and unpaid Dividends per share on the Series A
Preferred Stock and accrued and unpaid dividends per share of such Parity
Securities bear to each other.

 

(e)           The Company shall take all actions necessary or advisable under
the DGCL to permit the payment of Dividends to the holders of Series A Preferred
Stock. Holders of Series A Preferred Stock are not entitled to any dividend,
whether payable in cash, in kind or other property, in excess of full Dividends
as provided in this Section 2.

 

Section 3.              Liquidation Preference.

 

(a)           Upon any Liquidation Event, each share of Series A Preferred Stock
(including all PIK Preferred Shares) entitles the holder thereof to receive and
to be paid out of the assets of the Company available for distribution, before
any distribution or payment may be made to a holder of any Junior Securities
except as provided in Section 3(e), an amount in cash per share equal to the
greater of (i) the sum of (A) the Original Purchase Price plus (B) all accrued
but unpaid Dividends on such share of Series A Preferred Stock, in each case as
adjusted for any stock dividends, splits, combinations and similar events, or
(ii) an amount equal to the amount the holders of Series A Preferred Stock would
have received upon a Liquidation Event had such holders converted their shares
of Series A Preferred Stock into shares of Common Stock (such greater amount,
the “Liquidation Preference”).

 

(b)           If upon any such Liquidation Event, the assets of the Company
available for distribution are insufficient to pay the holders of Series A
Preferred Stock the full Liquidation

 

A-3

--------------------------------------------------------------------------------


 

Preference and the holders of all Parity Securities the full liquidation
preferences to which they are entitled, the holders of Series A Preferred Stock
and such Parity Securities will share ratably in any such distribution of the
assets of the Company in proportion to the full respective amounts to which they
are entitled.

 

(c)           After  payment to the holders of Series A Preferred Stock of the
full Liquidation Preference to which they are entitled, the holders of Series A
Preferred Stock as such will have no right or claim to any of the assets of the
Company.

 

(d)           The value of any property not consisting of cash that is
distributed by the Company to the holders of the Series A Preferred Stock will
equal the Fair Market Value thereof.

 

(e)           Notwithstanding anything herein to the contrary, upon any
Liquidation Event, the holders of the Series A Preferred Stock shall receive in
respect of their shares of Series A Preferred Stock, regarding each distribution
or payment that is related to such Liquidation Event, an amount equal to 94% of
the aggregate amount of each such distribution or payment and the remainder of
each such distribution or payment shall be distributed or paid, as the case may
be, to the other stockholders of the Company.  Distributions and/or payments in
this manner shall continue until such time as the aggregate amount of all
distributions or payments related to a Liquidation Event that are received by
the Series A Preferred Stock shall equal the full amount to which such shares
are entitled under Section 3(a).

 

Section 4.              Voting Rights.

 

(a)           The holders of Series A Preferred Stock are entitled to vote on
all matters on which the holders of Common Stock are entitled to vote, and
except as otherwise provided herein or by law, the holders of Series A Preferred
Stock will vote together with the holders of Common Stock as a single class.
Each holder of Series A Preferred Stock is entitled to a number of votes equal
to the number of shares of Common Stock into which all of the outstanding shares
of Series A Preferred Stock held by such holder on the record date are
convertible immediately prior to the vote.

 

(b)           So long as any shares of Series A Preferred Stock are outstanding,
as adjusted for stock dividends, splits, combinations and similar events, and
except as otherwise provided by law, the Company may not take any of the
following actions without the prior vote or written consent of holders
representing at least fifty percent (50%) of the then outstanding shares of
Series A Preferred Stock, voting together as a separate class:

 

(i)            any amendment, alteration or change to the powers, designations,
preferences, rights, qualifications, limitations or restrictions of the Series A
Preferred Stock in any manner (including by way of merger, consolidation or
otherwise) that affects the holders of Series A Preferred Stock;

 

(ii)           any amendment, repeal or alteration of any provision of the
Certificate of Incorporation or the Bylaws of the Company, or this Certificate
of Designations, in any manner (including by way of merger, consolidation or
otherwise) that affects the holders of Series A Preferred Stock;

 

A-4

--------------------------------------------------------------------------------


 

(c)           So long as at least 750,000 shares of Series A Preferred Stock are
outstanding, as adjusted for stock dividends, splits, combinations and similar
events, and except as otherwise provided by law, the Company may not take any of
the following actions without the prior vote or written consent of holders
representing at least fifty percent (50%) of the then outstanding shares of
Series A Preferred Stock, voting together as a separate class:

 

(i)            any increase (including by way of merger, consolidation or
otherwise) in the total number of authorized or issued shares of Series A
Preferred Stock, except as required for the payment of Dividends;

 

(ii)           any authorization, creation or issuance (including by way of
merger, consolidation or otherwise) of any Senior Securities or Parity
Securities (including but not limited to any convertible debt of the Company of
any kind);

 

(iii)          any issuance of any Additional Shares of Common Stock or other
Junior Securities that are convertible into Additional Shares of Common Stock to
any person (including without limitation in connection with a material corporate
transaction) without consideration or for a consideration per share (with regard
to other Junior Securities, on an as-converted basis) less than the
then-existing Conversion Price per share of Common Stock on the Measurement
Date;

 

(iv)          any redemption, acquisition or other purchase of any Parity
Securities or any Junior Security, except for shares of Preferred Stock in
accordance with the terms thereof;

 

(v)           a Change in Control;

 

(vi)          a Liquidation Event; or

 

(vii)         any contract or other arrangement to do any of the foregoing.

 

Section 5.              Section 5. Conversion.

 

Each share of Series A Preferred Stock is convertible into shares of Common
Stock as provided in this Section 5.

 

(a)           Conversion by Holders.

 

(i)            Each holder of Series A Preferred Stock is entitled to convert,
at any time and from time to time after the Original Issuance Date at the sole
option of such holder, any or all shares of outstanding Series A Preferred Stock
(including any or all PIK Preferred Shares) held by such holder into a number of
duly authorized, validly issued, fully paid and nonassessable shares of Common
Stock equal to the amount (the “Conversion Amount”) determined by dividing
(i) the sum of (A) the Original Purchase Price plus (B) all accrued and unpaid
dividends on such shares of Series A Preferred Stock, in each case as adjusted
for any stock dividends, splits, combinations and similar events, for each share
of Series A Preferred Stock to be converted by such holder by (ii) the
Conversion Price in effect at the time of conversion. The “Conversion Price”

 

A-5

--------------------------------------------------------------------------------


 

initially means the conversion price of $1.30 per share, as adjusted from time
to time as provided in Section 5(e).

 

(ii)           In order to convert shares of Series A Preferred Stock into
shares of Common Stock pursuant to Section 5(a)(i), to the extent that the
holder was issued physical certificates, the holder must surrender the
certificates representing such shares of Series A Preferred Stock to American
Stock Transfer & Trust Company, which shall act as transfer agent, registrar,
paying agent and conversion agent for the Series A Preferred Stock, and its
successors and assigns (the “Transfer Agent”) (or at the principal office of the
Company, if the Company serves as its own transfer agent), together with written
notice (the “Conversion Notice”) that such holder elects to convert all or such
number of shares represented by such certificates as specified therein. The date
of receipt of certificates evidencing the shares of Series A Preferred Stock to
be converted into shares of Common Stock pursuant to Section 5(a)(i), together
with the Conversion Notice, by the Transfer Agent (or the Company if it is
serving as its own transfer agent) will be the date of conversion (the
“Conversion Date”) for purposes of conversion pursuant to Section 5(a). If
reasonably required by the Transfer Agent or the Company, certificates
surrendered for conversion must be endorsed or accompanied by a written
instrument of transfer, in a form reasonably satisfactory to the Company, duly
executed by the registered holder or his, her or its attorney-in-fact duly
authorized in writing.

 

(b)           Conversion by the Company.

 

(i)            In the event that a VWAP Trigger has occurred, the Company is
entitled to convert, at any time and from time to time beginning three (3) years
after the Original Issuance Date but not within ninety (90) days after the
delivery of a prior Forced Conversion Notice (as defined below), at the sole
option of the Company, any or all shares of outstanding Series A Preferred Stock
held by each holder into a number of duly authorized, validly issued, fully paid
and nonassessable shares of Common Stock equal to the Conversion Amount in
accordance with Section 5(b)(ii) and (iii) hereunder.

 

(ii)           The maximum number of shares of Common Stock that may be issued
to the holders of the Series A Preferred Stock on any Conversion Date pursuant
to Section 5(b)(i) is equal to:

 

(A)          if the VWAP Trigger is greater than two hundred and twenty-five
percent (225%) but less than two hundred and fifty percent (250%) of the
Conversion Price, the greater of (1) three million (3,000,000) shares of Common
Stock, as adjusted for any Common Stock splits, Common Stock dividends on Common
Stock or a similar event subsequent to the Original Issuance Date, or (2) ten
(10) times the average daily trading volume on the National Exchange upon which
such shares of Common Stock trade (the “ADTV”) during the Reference Period; or

 

(B)          if the VWAP Trigger is greater than or equal to two hundred and
fifty percent (250%) of the Conversion Price, the greater of (1) six million
(6,000,000) shares of Common Stock, as adjusted for any Common Stock splits,

 

A-6

--------------------------------------------------------------------------------


 

Common Stock dividends on Common Stock or similar event subsequent to the
Original Issuance Date, or (2) ten (10) times the ADTV during the Reference
Period.

 

(iii)          In order to convert shares of Series A Preferred Stock into
shares of Common Stock pursuant to Section 5(b)(i), the Company shall, within
five Business Days after a Forced Conversion Determination Date, give written
notice (a “Forced Conversion Notice”, and the date of such notice, a “Forced
Conversion Notice Date”) to each holder of record of shares of Series A
Preferred Stock stating that the Company elects to force conversion of such
shares of Series A Preferred Stock and shall state therein (i) the number of
shares of Series A Preferred Stock to be converted, (ii) the VWAP of the shares
of Common Stock during the Reference Period, (iii) the Company’s computation of
the number of shares of Common Stock to be received by the holder, and (iv) the
date of such conversion, which shall be no more than 10 Trading Days following
the Forced Conversion Determination Date (the “Conversion Date”). Upon receipt
of a Forced Conversion Notice by a holder, to the extent that the holder was
issued physical certificates, the holder must surrender the certificates
representing the shares of Series A Preferred Stock to be converted at the
office of the Transfer Agent (or at the principal office of the Company, if the
Company serves as its own transfer agent). If reasonably required by the
Transfer Agent or the Company, certificates surrendered for conversion must be
endorsed or accompanied by a written instrument of transfer, in a form
reasonably satisfactory to the Transfer Agent or the Company, as applicable,
duly executed by the registered holder or his, her or its attorney-in-fact duly
authorized in writing.

 

(c)           Fractional Shares.  No fractional shares of Common Stock will be
issued upon conversion of the Series A Preferred Stock. In lieu of fractional
shares, the Company shall pay cash equal to such fractional amount multiplied by
the last reported sales price of the Common Stock on the National Exchange on
which such Common Stock is then listed or admitted to trading at the close of
the Trading Day immediately prior to the Conversion Date. If more than one share
of Series A Preferred Stock is being converted at one time by the same holder,
then the number of full shares issuable upon conversion will be calculated on
the basis of the aggregate number of shares of Series A Preferred Stock
converted by such holder at such time.

 

(d)           Mechanics of Conversion.

 

(i)            As soon as practicable after the Conversion Date, the Company
shall promptly issue and deliver to such holder a certificate for the number of
shares of Common Stock to which such holder is entitled, together with a check
or cash for payment in lieu of a fractional share, if any. Such conversion will
be deemed to have been made on the Conversion Date, and the person entitled to
receive the shares of Common Stock issuable upon such conversion shall be
treated for all purposes as the record holder of such shares of Common Stock
from and after such Conversion Date. Notwithstanding the foregoing, if the
Transfer Agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program, and so long as the certificates therefor
do not bear a legend, and the holder thereof is not then required to return such
certificate for the placement of a legend thereon, the Company shall cause the

 

A-7

--------------------------------------------------------------------------------


 

Transfer Agent to promptly electronically transmit the Common Stock issuable
upon conversion to the holder by crediting the account of the holder or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DTC
Transfer”). If the aforementioned conditions to a DTC Transfer are not
satisfied, the Company shall deliver as provided above to the holder physical
certificates representing the Common Stock issuable upon conversion. In case
fewer than all the shares of Series A Preferred Stock represented by any such
certificate are to be converted, a new certificate shall be issued representing
the unconverted shares without cost to the holder thereof, except for any
documentary, stamp or similar issue or transfer tax due because any certificate
for shares of Common Stock or Series A Preferred Stock are issued in a name
other than the name of the converting holder. The Company shall pay any
documentary, stamp or similar issue or transfer tax due on the issue of Common
Stock upon conversion or due upon the issuance of a new certificate for any
shares of Series A Preferred Stock not converted other than any such tax due
because shares of Common Stock or a certificate for shares of Series A Preferred
Stock are issued in a name other than the name of the converting holder.

 

(ii)           Not later than three (3) Trading Days after each Conversion Date
(the “Share Delivery Date”), the Company shall deliver, or cause to be delivered
(by DTC Transfer or otherwise), to the converting holder the number of shares of
Common Stock to which such holder is entitled, which shall be free of
restrictive legends and trading restrictions (other than those which may then be
required by law or by the agreement pursuant to which the holder acquired the
Series A Preferred Stock). The Company shall use its best efforts to deliver any
shares of Common Stock required to be delivered by the Company under this
Section 5 electronically through DTC or another established clearing company
performing similar functions.

 

(iii)          If such certificate or certificates are not delivered to or as
directed by the applicable holder by the Share Delivery Date, the holder shall
be entitled to elect by written notice to the Company at any time on or before
its receipt of such certificate or certificates to rescind such conversion, in
which event the Company shall promptly return to the holder any original
Series A Preferred Stock certificate delivered to the Company. If such holder
receives Common Stock certificates because such certificates were mailed to the
holder before the Company received notice of the holder’s rescission, the holder
shall promptly return to the Company the Common Stock certificates.

 

(iv)          The Company’s obligation to issue and deliver the Common Stock
upon conversion of Series A Preferred Stock in accordance with the terms hereof
is absolute and unconditional, irrespective of any action or inaction by a
holder to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment against any person or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by such holder or any other person of any
obligation to the Company or any violation or alleged violation of law by such
holder or any other person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to such holder in
connection with the issuance of such Common Stock; provided, however, that such
delivery shall not operate as a waiver by the Company of any such action that
the Company may have

 

A-8

--------------------------------------------------------------------------------


 

against such holder. In the event a holder shall elect to convert any or all of
its Series A Preferred Stock, the Company may not refuse conversion based on any
claim that such holder or anyone associated or affiliated with such holder has
been engaged in any violation of law, agreement or for any other reason, unless
an injunction from a court, on notice to holder, restraining and/or enjoining
conversion of all or part of the Series A Preferred Stock of such holder shall
have been sought and obtained, and the Company posts a surety bond for the
benefit of such holder in the amount of $1.00 per share of Series A Preferred
Stock that is subject to the injunction, which bond shall remain in effect until
the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to such holder to the extent it obtains
judgment. In the absence of such injunction, the Company shall issue Common
Stock and, if applicable, cash, upon a properly noticed conversion. If as a
result of the gross negligence or willful misconduct of the Company or any of
its officers, directors, employees or agents, either the Transfer Agent or the
Company fails to deliver to a holder such shares of Common Stock pursuant to
Section 5(d)(ii) on or before the third Trading Day after the Share Delivery
Date applicable to such conversion, the Company shall pay to such holder, in
cash, as liquidated damages and not as a penalty, for each $5,000 of Stated
Value of the Series A Preferred Stock being converted, $50 per Trading Day
(increasing to $100 per Trading Day on the third Trading Day and increasing to
$200 per Trading Day on the sixth Trading Day after such damages begin to
accrue) for each Trading Day after such third Trading Day after the Share
Delivery Date until such shares are delivered or holder rescinds such
conversion. Nothing herein shall limit a holder’s right to pursue actual damages
for the failure by the Company or the Transfer Agent to deliver Common Stock
within the period specified herein and such holder shall have the right to
pursue all remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
The exercise of any such rights shall not prohibit a holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

(v)           The Company shall at all times reserve and keep available, free
from any preemptive rights, out of its authorized but unissued shares of Common
Stock solely for the purpose of effecting the conversion of the Series A
Preferred Stock, the full number of shares of Common Stock deliverable upon the
conversion of all outstanding Series A Preferred Stock (assuming for the
purposes of this calculation that all outstanding shares of Series A Preferred
Stock are held by one holder), and the Company shall take all actions to amend
its Certificate of Incorporation to increase the authorized amount of Common
Stock if necessary therefor. The Company shall comply with all federal and state
laws, rules and regulations (including, without limitation, the registration or
approval, if required, of any shares of Common Stock) and applicable rules and
regulations of any securities exchange or automated quotation system on which
the Common Stock is then listed or quoted. The shares of Common Stock issued
upon conversion of the Series A Preferred Stock shall be listed on a National
Exchange and shall be freely tradable. Before taking any action which would
cause an adjustment reducing the Conversion Price below the then par value of
the shares of Common Stock issuable upon conversion of the Series A Preferred
Stock, the Company will take any corporate action which may, in the opinion of
its counsel, be necessary in order that the

 

A-9

--------------------------------------------------------------------------------


 

Company may validly and legally issue fully paid and nonassessable shares of
Common Stock at such adjusted Conversion Price.

 

(vi)          From and after the Conversion Date, Dividends on the Series A
Preferred Stock to be converted on such Conversion Date will cease to accrue;
said shares will no longer be deemed to be outstanding; and all rights of the
holder thereof as a holder of Series A Preferred Stock (except the right to
receive from the Company the Common Stock upon conversion) shall cease and
terminate with respect to such shares; provided that in the event that a share
of Series A Preferred Stock is not converted due to a default by the Company or
because the Company is otherwise unable to issue the requisite shares of Common
Stock, such share of Series A Preferred Stock will remain outstanding and will
be entitled to all of the rights as provided herein. Any shares of Series A
Preferred Stock that have been converted will, after such conversion, be deemed
cancelled and retired and have the status of authorized but unissued Preferred
Stock, without designation as to series until such shares are once more
designated as part of a particular series by the Board.

 

(vii)         If the conversion is in connection with any public offering or
other sale, the conversion may, at the option of any holder tendering any share
of Series A Preferred Stock for conversion, be conditioned upon the closing of
the sale of shares of Series A Preferred Stock with the underwriter or other
purchaser in such sale, in which event such conversion of such shares of
Series A Preferred Stock shall not be deemed to have occurred until immediately
prior to the closing of such sale.

 

(e)           Adjustments to Conversion Price.

 

(i)            Special Definitions.  For purposes of this Section 5(e), the
following definitions apply:

 

(A)          “Options” means any rights, options, warrants or similar securities
to subscribe for, purchase or otherwise acquire Common Stock or Convertible
Securities.

 

(B)          “Convertible Securities” means any debt or other evidences of
indebtedness, capital stock or other securities directly or indirectly
convertible into or exercisable or exchangeable for Common Stock.

 

(C)          “Additional Shares of Common Stock” means any shares of Common
Stock issued or, as provided in clause (iv) below, deemed to be issued by the
Company after the Original Issuance Date; provided that Additional Shares of
Common Stock will not include any of the following:

 

(1)           shares of Common Stock issued or issuable as a dividend or other
distribution on shares of Series A Preferred Stock;

 

(2)           shares of Common Stock issued or issuable upon conversion of
shares of Series A Preferred Stock; and

 

A-10

--------------------------------------------------------------------------------


 

(3)                                 shares of Common Stock, as adjusted for
stock dividends, splits, combinations and similar events, issued or issuable
(including shares of Common Stock issued or issuable upon the exercise of
Options granted) to employees, officers or directors of, or consultants or
advisors to, the Company or any of its majority- or wholly-owned subsidiaries
pursuant to the Sere Option Agreements, the Rankin Option Agreements, the
Company’s 2005 Stock Option Plan, as amended, its 2006 Long-Term Incentive Plan,
as amended (or any similar long-term incentive plan subsequently approved by the
Company’s stockholders).

 

(D)                               “Measurement Date” means the date of issuance
of Additional Shares of Common Stock.

 

(ii)                                  Adjustment of Conversion Price Upon
Issuances of Additional Shares of Common Stock.  Except as set forth in
Subsections 5(e)(iv), (v), (vi) and (vii), if the Company issues or is deemed to
issue Additional Shares of Common Stock to any person (including without
limitation in connection with a material corporate transaction) without
consideration or for a consideration per share less than the then-existing
Conversion Price per share of Common Stock on the Measurement Date, then the
Conversion Price will be reduced, effective at the close of business on the
Measurement Date, to a price (calculated to the nearest cent) determined by
multiplying such Conversion Price by a fraction:

 

(A)                               the numerator of which will be the sum of
(x) the number of shares of Common Stock outstanding, on a fully diluted basis,
immediately prior to the Measurement Date plus (y) the number of shares of
Common Stock which the aggregate consideration received by the Company for the
total number of Additional Shares of Common Stock so issued would purchase at
the Conversion Price in effect immediately prior to the Measurement Date, and

 

(B)                               the denominator of which will be the sum of
(x) the number of shares of Common Stock outstanding immediately prior to the
Measurement Date plus (y) the number of such Additional Shares of Common Stock
issuable or so issued.

 

(iii)                               Determination of Consideration.  The Fair
Market Value of the consideration received by the Company for the issue of any
Additional Shares of Common Stock will be computed as follows:

 

(A)                               Cash and Property.  Consideration consisting
of cash and other property will:

 

(1)                                 insofar as it consists of cash, be computed
at the aggregate of cash received by the Company, excluding amounts paid or
payable for accrued interest or accrued dividends;

 

(2)                                 insofar as it consists of property other
than cash, be computed at the Fair Market Value thereof on the Measurement Date;
and

 

A-11

--------------------------------------------------------------------------------


 

(3)                                 insofar as it consists of both cash and
other property, be the proportion of such consideration so received, computed as
provided in clauses (1) and (2) above, as determined in good faith by the Board.

 

(B)                               Options and Convertible Securities.  The
consideration per share received by the Company for Options and Convertible
Securities will be determined by dividing:

 

(1)                                 the total amount, if any, received or
receivable by the Company as consideration for the issue of such Options or
Convertible Securities, plus the minimum aggregate amount of additional
consideration (as set forth in the instruments relating thereto, without regard
to any provision contained therein for a subsequent adjustment of such
consideration) payable to the Company upon the exercise, conversion or exchange
of such Options or Convertible Securities, or in the case of Options for
Convertible Securities, the exercise of such Options for Convertible Securities
and the conversion or exchange of such Convertible Securities, by

 

(2)                                 the maximum number of shares of Common Stock
(as set forth in the instruments relating thereto, without regard to any
provision contained therein for a subsequent adjustment of such number) issuable
upon the exercise, conversion or exchange of such Options or Convertible
Securities.

 

(iv)                              Deemed Issuances of Additional Shares of
Common Stock.  The maximum number of shares of Common Stock (as set forth in the
instrument relating thereto without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise,
conversion or exchange of Options or Convertible Securities will be deemed to be
Additional Shares of Common Stock issued as of the time of the issuance of such
Options or Convertible Securities; provided, however, that:

 

(A)                               No adjustment in the Conversion Price will be
made upon the grant of Options or Convertible Securities to employees, officers
or directors of, or consultants or advisors to, the Company or any of its
majority- or wholly-owned subsidiaries pursuant to the Company’s 2006 Long-Term
Incentive Plan, as amended (or any similar long-term incentive plan subsequently
approved by the Company’s stockholders).

 

(B)                               No adjustment in the Conversion Price will be
made upon the subsequent issuance of shares of Common Stock upon the exercise,
conversion or exchange of such Options or Convertible Securities;

 

(C)                               To the extent that shares of Common Stock are
not issued pursuant to any Option or Convertible Security upon the expiration or
termination of an unexercised, unconverted or unexchanged Option or Convertible
Security, the

 

A-12

--------------------------------------------------------------------------------


 

Conversion Price will be readjusted to the Conversion Price that would have been
in effect had such Option or Convertible Security (to the extent outstanding
immediately prior to such expiration or termination) never been issued; and

 

(D)                               In the event of any change in the number of
shares of Common Stock issuable upon the exercise, conversion or exchange of any
Option or Convertible Security, including but not limited to a change resulting
from the anti-dilution provisions thereof or a repricing of the exercise or
conversion price thereof, the Conversion Price then in effect will be readjusted
to the Conversion Price that would have been in effect as if, on the date of
issuance, such Option or Convertible Security were exercisable, convertible or
exchangeable for such changed number of shares of Common Stock.

 

(v)                                 Stock Splits and Combinations.  If the
outstanding shares of Common Stock are split into a greater number of shares,
the Conversion Price then in effect immediately before such split will be
proportionately decreased. If the outstanding shares of Common Stock are
combined into a smaller number of shares, the Conversion Price then in effect
immediately before such combination will be proportionately increased. These
adjustments will be effective at the close of business on the date the split or
combination becomes effective.

 

(vi)                              Dividends and Other Distributions in
Additional Shares of Common Stock.  If the Company declares or makes a dividend
or other distribution payable in Additional Shares of Common Stock to holders of
Common Stock, then the Conversion Price will be reduced, effective at the close
of business on the Measurement Date, to a price (calculated to the nearest cent)
determined by multiplying such Conversion Price by a fraction:

 

(A)                               the numerator of which will be the sum of
(x) the number of shares of Common Stock outstanding, on a fully diluted basis,
immediately prior to the Measurement Date plus (y), in the case of Options and
Convertible Securities, the number of shares of Common Stock which the aggregate
consideration received by the Company for the total number of Additional Shares
of Common Stock so issued would purchase at the Conversion Price in effect
immediately prior to the Measurement Date, and

 

(B)                               the denominator of which will be the sum of
(x) the number of shares of Common Stock outstanding immediately prior to the
Measurement Date plus (y) the number of such Additional Shares of Common Stock
issuable or so issued.

 

(vii)                           Dividends and Distributions Other Than In
Additional Shares of Common Stock. Until the Series A Preferred Stock shall have
received distributions or payments upon a Liquidation Event for the full amount
to which such shares are entitled under Section 3(a), except as permitted under
Section 3(e) in the case of a Liquidation Event only, if the Company declares or
makes a dividend or other distribution to holders of Common Stock payable in
capital stock, other securities or other property (including but

 

A-13

--------------------------------------------------------------------------------


 

not limited to cash and evidences of indebtedness) other than Additional Shares
of Common Stock, then the Conversion Price will be reduced, effective at the
close of business on the Measurement Date, to a price (calculated to the nearest
cent) determined by multiplying such Conversion Price by a fraction:

 

(A)                               the numerator of which will be (x) the
Conversion Price less the (y) the Fair Market Value of such capital stock, other
securities or other property (including but not limited to cash and evidences of
indebtedness) other than Additional Shares of Common Stock applicable to one
share of Common Stock, and

 

(B)                               the denominator of which will be the
Conversion Price.

 

If the Fair Market Value of such capital stock, other securities or other
property (including but not limited to cash and evidences of indebtedness) other
than Additional Shares of Common Stock applicable to one share of Common Stock
is equal to or greater than the Conversion Price, then in lieu of the foregoing
adjustment, the Company shall provide that the holders of Series A Preferred
Stock will receive upon conversion thereof, in addition to the number of shares
of Common Stock receivable thereupon, such capital stock, other securities or
other property (including but not limited to cash and evidences of indebtedness)
that they would have received had their shares of Series A Preferred Stock been
converted into Common Stock on the date of such event and had retained such
capital stock, other securities or other property (including but not limited to
cash and evidences of indebtedness) receivable from the date of such event until
the Conversion Date.

 

(viii)                        Minimum Adjustment.  Notwithstanding the
foregoing, the Conversion Price will not be reduced if the amount of such
reduction would be an amount less than $0.01, provided, that any adjustments
that by reason of this Section 5(e)(viii) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment.

 

(ix)                              Multiple Closing Dates.  In the event the
Company shall issue on more than one date Additional Shares of Common Stock that
are a part of one transaction or a series of related transactions and that would
result in an adjustment to the Conversion Price pursuant to the terms of this
Subsection 5(e), then upon the final such issuance, the Conversion Price shall
be readjusted to give effect to all such issuances as if they occurred on the
date of the first such issuance (and without additional giving effect to any
adjustments as a result of subsequent issuances within such period).

 

(x)                                 Rules of Calculation; Treasury Stock.  All
calculations will be made to the nearest one-tenth of a cent or to the nearest
one- hundredth of a share, as the case may be. The number of shares of Common
Stock outstanding will be calculated on the basis of the number of issued and
outstanding shares of Common Stock on the Measurement Date, not including shares
held in the treasury of the Company. The Company shall not pay any dividend on
or make any distribution to shares of Common Stock held in treasury.

 

A-14

--------------------------------------------------------------------------------


 

(xi)                              Waiver.  Notwithstanding the foregoing, the
Conversion Price will not be reduced if the Company receives, prior to the
Measurement Date, written notice from the holders representing at least a
majority of the then outstanding shares of Series A Preferred Stock, voting
together as a separate class, that no adjustment is to be made as the result of
a particular issuance of Additional Shares of Common Stock or other dividend or
other distribution on shares of Common Stock. This waiver will be limited in
scope and will not be valid for any issuance of Additional Shares of Common
Stock or other dividend or other distribution on shares of Common Stock not
specifically provided for in such notice.

 

(f)                                   Effect of Reclassification, Merger or
Sale.  If any of the following events occur, namely (x) any reclassification of
or any other change to the outstanding shares of Common Stock (other than a
stock split or combination to which Section 5(e) applies), (y) any merger,
consolidation or other combination of the Company with another person as a
result of which all holders of Common Stock become entitled to receive capital
stock, other securities or other property (including but not limited to cash and
evidences of indebtedness) with respect to or in exchange for such Common Stock,
or (z) any sale, conveyance or other transfer of all or substantially all of the
properties of the Company to any other person as a result of which all holders
of Common Stock become entitled to receive capital stock, other securities or
other property (including but not limited to cash and evidences of indebtedness)
with respect to or in exchange for such Common Stock, then shares of Series A
Preferred Stock will be convertible into the kind and amount of shares of
capital stock, other securities or other property (including but not limited to
cash and evidences of indebtedness) receivable upon such reclassification,
change, merger, consolidation, combination, sale, conveyance or transfer by a
holder of a number of shares of Common Stock issuable upon conversion of such
shares of Series A Preferred Stock (assuming, for such purposes, a sufficient
number of authorized shares of Common Stock available to convert all such
Series A Preferred Stock) immediately prior to such reclassification, change,
merger, consolidation, combination, sale, conveyance or transfer; provided,
that:

 

(i)                                     if the holders of Common Stock were
entitled to exercise a right of election as to the kind or amount of capital
stock, other securities or other property (including but not limited to cash and
evidences of indebtedness) receivable upon such reclassification, change,
merger, consolidation, combination, sale, conveyance or transfer, then the kind
and amount of capital stock, other securities or other property (including but
not limited to cash and evidences of indebtedness) receivable in respect of each
share of Common Stock issuable upon conversion of the Series A Preferred Stock
upon such reclassification, change, merger, consolidation, combination, sale,
conveyance or transfer will be the kind and amount so receivable per share by a
plurality of the holders of Common Stock; or

 

(ii)                                  if a tender offer (which includes any
exchange offer) is made to and accepted by the holders of Common Stock under
circumstances in which, upon completion of such tender offer, the maker thereof,
together with members of any group of which such maker is a part, and together
with any affiliate or associate (as defined in Section 8) of such maker and any
members of any such group of which any such affiliate or associate is a part,
own beneficially more than 50% of the outstanding shares of Common Stock, each
holder of Series A Preferred Stock will be entitled to receive the

 

A-15

--------------------------------------------------------------------------------


 

highest amount of capital stock, other securities or other property (including
but not limited to cash and evidences of indebtedness) to which such holder
would actually have been entitled as a holder of Common Stock if such holder had
converted such holder’s Series A Preferred Stock prior to the expiration of such
tender offer, accepted such offer and all of the Common Stock held by such
holder had been purchased pursuant to such tender offer, subject to adjustments
(from and after the consummation of such tender offer) as nearly equivalent as
possible to the adjustments provided for in Section 5(e).

 

This Section 5(f) will similarly apply to successive reclassifications, changes,
mergers, consolidations, combinations, sales, conveyances and transfers. If this
Section 5(f) applies to any event or occurrence, Section 5(e) will not apply.

 

(g)                                  Notice of Record Date.  In the event of:

 

(i)                                     any stock split or combination of the
outstanding shares of Common Stock;

 

(ii)                                  any declaration or making of a dividend or
other distribution to holders of Common Stock in Additional Shares of Common
Stock, any other capital stock, other securities or other property (including
but not limited to cash and evidences of indebtedness);

 

(iii)                               any reclassification, change, merger,
consolidation, combination, sale, conveyance or transfer to which
Section 5(f) applies; or

 

(iv)                              a Liquidation Event;

 

then the Company shall file with its corporate records and mail to the holders
of record of the Series A Preferred Stock at their last addresses as shown on
the records of the Company, at least ten (10) days prior to the record date
specified in (A) below or twenty (20) days prior to the date specified in
(B) below, a notice stating:

 

(A)                               the record date of such stock split,
combination, dividend or other distribution, or, if a record is not to be taken,
the date as of which the holders of Common Stock of record to be entitled to
such stock split, combination, dividend or other distribution are to be
determined, or

 

(B)                               the date on which such reclassification,
change, merger, consolidation, combination, sale, conveyance, transfer or
Liquidation Event is expected to become effective, and the date as of which it
is expected that holders of Common Stock of record will be entitled to exchange
their shares of Common Stock for the capital stock, other securities or other
property (including but not limited to cash and evidences of indebtedness)
deliverable upon such reclassification, change, merger, consolidation,
combination, sale, conveyance, transfer or Liquidation Event.

 

(h)                                 Certificate of Adjustments.  Upon the
occurrence of each adjustment or readjustment of the Conversion Price pursuant
to this Section 5, the Company at its expense shall

 

A-16

--------------------------------------------------------------------------------


 

promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each record holder of Series A Preferred Stock an
officers’ certificate signed by two officers of the Company, one of whom must be
the Company’s principal executive officer and the other shall be the Company’s
principal financial officer or treasurer, setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based and shall file a copy of such certificate with its
corporate records. The Company shall, upon the reasonable written request of any
holder of Series A Preferred Stock, furnish to such holder a similar certificate
setting forth (i) such adjustments and readjustments, (ii) the Conversion Price
then in effect, and (iii) the number of shares of Common Stock and the amount,
if any, of capital stock, other securities or other property (including but not
limited to cash and evidences of indebtedness) which then would be received upon
the conversion of Series A Preferred Stock.

 

(i)                                     No Impairment.  The Company may not,
whether by any amendment of its Certificate of Incorporation, by any
reclassification or other change to its capital stock, by any merger,
consolidation or other combination involving the Company, by any sale,
conveyance or other transfer of any of its assets, by a Liquidation Event or by
any other way, purposefully impair or restrict, or seek to impair or restrict,
its ability to convert shares of Series A Preferred Stock and issue shares of
Common Stock therefor, or purposefully avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Section 5 and in the taking of all such action as may be
necessary or appropriate in order to protect the conversion rights of the
holders of the Series A Preferred Stock against impairment to the extent
required hereunder.

 

Section 6.                                           Redemption.

 

Each share of Series A Preferred Stock is redeemable as provided in this
Section 6.

 

(a)                                 Redemption by the Holders.

 

(i)                                     On or at any time following the
eight-year anniversary of the Original Issuance Date, a holder of Series A
Preferred Stock, at its sole option, may cause the Company to redeem all or part
its shares of Series A Preferred Stock (including all or part of its PIK
Preferred Shares) upon the delivery of a Holder Redemption Notice (as defined
below) at a redemption price per share (the “Redemption Price”), payable in
cash, equal to the sum of (A) the Original Purchase Price plus (B) all accrued
and unpaid dividends on such share of Series A Preferred Stock, in each case as
adjusted for any stock dividends, splits, combinations and similar events.

 

(ii)                                  A holder of Series A Preferred Stock may
request the redemption of its Series A Preferred Stock in cash pursuant to
Section 6(a) (i) at any time following the eight-year anniversary of the
Original Issuance Date by delivering to the Company (i) thirty (30) days’
written notice (a “Holder Redemption Notice”) requesting the redemption of its
Series A Preferred Stock pursuant to Section 6(a)(i), and (ii) to the extent
that the Holder was issued physical certificates, the original
certificate(s) evidencing the shares of Series A Preferred Stock being redeemed.

 

A-17

--------------------------------------------------------------------------------


 

(b)                                 Redemption by the Company.

 

(i)                                     On and at any time after a Liquidation
Event, the Company, at its sole option, may redeem all or part of the
outstanding shares of Series A Preferred Stock (including all or part of the PIK
Preferred Shares) by payment in cash for an amount equal to the Redemption Price
per share of Series A Preferred Stock.

 

(ii)                                  The Board shall fix a record date for the
determination of the shares of Series A Preferred Stock to be redeemed, and such
record date shall not be more than thirty (30) days nor less than sixty (60)
days prior to the Redemption Date. The Company shall deliver a notice of
redemption not less than thirty (30) nor more than sixty (60) days prior to the
Redemption Date, addressed to the holders of record of the Series A Preferred
Stock as they appear in the records of the Company. Each notice must state the
following: (A) the record date and Redemption Date; (B) the Redemption Price as
of the record date (it being understood that the actual Redemption Price will be
determined as of the Redemption Date); (C) the number of shares of Series A
Preferred Stock to be redeemed; (D) the place where the Series A Preferred Stock
are to be surrendered for payment of the Redemption Price; and (E) that
dividends on the shares to be redeemed will cease to accrue on such Redemption
Date. Notwithstanding the foregoing, if the Series A Preferred Stock is held in
book-entry form through DTC, the Company may give such notice in any manner
permitted by DTC.

 

(iii)                               Notwithstanding the foregoing, the Company
may not redeem at its election pursuant to this Section 6(b) any shares of
Series A Preferred Stock if such action would result in a default by the Company
under the terms of the credit agreement governing its senior credit facility
(the “Restrictive Debt”). If the Company is unable to redeem the Series A
Preferred Stock in cash, then the holder of the shares of Series A Preferred
Stock surrendered for redemption may elect to receive shares of Common Stock
with a Fair Market Value equal to the Series A Redemption Price in lieu of cash.

 

(c)                                  Mechanics of Redemption.

 

(i)                                     The Company shall pay the Redemption
Price not later than five (5) business days following the earlier of the
following dates: (x) to the extent that the Holder was issued physical
certificates, the Holder’s surrender of the certificates representing the shares
of Series A Preferred Stock to be redeemed (properly endorsed or assigned for
transfer, if the Board shall so require and is so stated in the notice sent by
the Company); provided that if such certificates are lost, stolen or destroyed,
the Board may require such holder to indemnify the Company, in a reasonable
amount and in a reasonable manner, prior to paying such Redemption Price; or
(y) the date on which instructions have been given by the Holder to DTC for
transfer of the shares of Series A Preferred Stock to be redeemed. In case fewer
than all the shares represented by any such certificate are to be redeemed, a
new certificate shall be issued representing the unredeemed shares without cost
to the holder thereof, except for any documentary, stamp or similar issue or
transfer tax due because any certificate for shares Series A Preferred Stock are
issued in a name other than the name of the redeeming holder. The Company shall
pay any documentary, stamp or similar issue or transfer tax due upon the
issuance of

 

A-18

--------------------------------------------------------------------------------


 

a new certificate for any shares of Series A Preferred Stock not redeemed other
than any such tax due because a certificate for shares Series A Preferred Stock
is issued in a name other than the name of the converting holder.

 

(ii)                                  From and after the Redemption Date,
Dividends on the Series A Preferred Stock to be redeemed on such Redemption Date
will cease to accrue; said shares will no longer be deemed to be outstanding;
and all rights of the holder thereof as a holder of Series A Preferred Stock
(except the right to receive from the Company the Redemption Price) shall cease
and terminate with respect to such shares; provided that in the event that a
share of Series A Preferred Stock is not redeemed due to a default in payment by
the Company or because the Company is otherwise unable to pay the Redemption
Price, such share of Series A Preferred Stock will remain outstanding and will
be entitled to, without interruption, all of the rights as provided herein. In
case fewer than all the shares represented by any such certificate are to be
redeemed, a new certificate shall be issued representing the unredeemed shares
without cost to the holder thereof. Any shares of Series A Preferred Stock that
have been redeemed will, after such redemption, be deemed cancelled and retired
and have the status of authorized but unissued Preferred Stock, without
designation as to series until such shares are once more designated as part of a
particular series by the Board.

 

(iii)                               Notwithstanding the foregoing, unless full
cumulative dividends on all shares of Series A Preferred Stock will have been or
contemporaneously are declared and paid or are declared and a sum sufficient for
the payment thereof is set apart for payment for all past dividend periods and
the then current dividend period, (i) no share of Series A Preferred Stock may
be redeemed unless all outstanding shares of Series A Preferred Stock are
simultaneously redeemed and (ii) the Company shall not purchase or otherwise
acquire directly or indirectly any share of Series A Preferred Stock; provided,
however, that the foregoing shall not prevent the redemption on a pro rata basis
of shares of Series A Preferred Stock or the purchase or other acquisition of
shares of Series A Preferred Stock pursuant to a purchase or exchange offer made
on the same terms to holders of all outstanding shares of Series A Preferred
Stock.

 

(iv)                              If fewer than all of the outstanding shares of
Series A Preferred Stock are to be redeemed, the shares of Series A Preferred
Stock to be redeemed must be selected pro rata (as nearly as may be practicable
without creating fractional shares) or by any other equitable method determined
by the Board.

 

(v)                                 Notwithstanding anything in this Section 6
to the contrary, each holder shall retain the right to convert shares of
Series A Preferred Stock held by such holder at any time on or prior to the
Redemption Date, in which event such holder shall not be entitled to receive the
Redemption Price.

 

(vi)                              The Company may not, whether by any amendment
of its Certificate of Incorporation, by any reclassification or other change to
its capital stock, by any merger, consolidation or other combination involving
the Company, by any sale, conveyance or other transfer of any of its assets, by
a Liquidation Event or by any other way, purposefully impair or restrict, or
seek to impair or restrict, its ability to redeem shares of

 

A-19

--------------------------------------------------------------------------------


 

Series A Preferred Stock, or purposefully avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Section 6 and in the taking of all such action as may be
necessary or appropriate in order to protect the redemption rights of the
holders of the Series A Preferred Stock against impairment to the extent
required hereunder.

 

Section 7.                                           Form.

 

(a)                                 Global Preferred Shares.  Series A Preferred
Stock may, at the Company’s option, in its sole discretion, be issued in the
form of one or more permanent global shares of Series A Preferred Stock in
definitive, fully registered form (each, a “Global Preferred Share”). The Global
Preferred Shares may have notations, legends or endorsements required by law,
stock exchange rules, agreements to which the Company is subject, if any, or
usage (provided that any such notation, legend or endorsement is in a form
acceptable to the Company). The aggregate number of shares represented by each
Global Preferred Share may from time to time be increased or decreased by
adjustments made on the records of the Transfer Agent and DTC or its nominee as
hereinafter provided. Global Preferred Shares shall be registered in the name of
DTC, which shall be the holder of such shares. This Section 7(a) shall apply
only to Global Preferred Shares deposited with or on behalf of DTC.

 

(b)                                 Delivery to DTC.  If Global Preferred Shares
are issued, the Company shall execute and the Transfer Agent shall, in
accordance with this Section 7, countersign and deliver initially one or more
Global Preferred Shares that (i) shall be registered in the name of a nominee of
DTC and (ii) shall be delivered by the Transfer Agent to DTC or pursuant to
instructions received from DTC or held by the Transfer Agent as custodian for
DTC pursuant to an agreement between DTC and the Transfer Agent.

 

(c)                                  Agent Members.  If Global Preferred Shares
are issued, members of, or participants in, DTC (“Agent Members”) shall have no
rights under this Certificate of Designations with respect to any Global
Preferred Share held on their behalf by DTC or by the Transfer Agent as the
custodian of DTC or under such Global Preferred Share, and DTC may be treated by
the Company, the Transfer Agent and any agent of the Company or the Transfer
Agent as the absolute owner of such Global Preferred Share for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Transfer Agent or any agent of the Company or the Transfer Agent
from giving effect to any written certification, proxy or other authorization
furnished by DTC or impair, as between DTC and its Agent Members, the operation
of customary practices of DTC governing the exercise of the rights of a holder
of a beneficial interest in any Global Preferred Shares. If Global Preferred
Shares are issued, DTC may grant proxies or otherwise authorize any Person to
take any action that a holder is entitled to take pursuant to the Series A
Preferred Stock, this Certificate of Designations, the Certificate of
Incorporation or the Bylaws.

 

(d)                                 Physical Certificates.  Owners of beneficial
interests in any Global Preferred Stock shall not be entitled to receive
physical delivery of certificated Series A Preferred Stock, unless (x) DTC has
notified the Company that it is unwilling or unable to continue as depositary
for the Global Preferred Shares and the Company does not appoint a qualified
replacement for

 

A-20

--------------------------------------------------------------------------------


 

DTC within 90 days, (y) DTC ceases to be a “clearing agency” registered under
the Exchange Act and the Company does not appoint a qualified replacement for
DTC within 90 days or (z) the Company decides to discontinue the use of
book-entry transfer through DTC. In any such case, the Global Preferred Shares
shall be exchanged in whole for definitive Series A Preferred Stock in
registered form. Such definitive Series A Preferred Stock shall be registered in
the name or names of the person or persons specified by DTC in a written
instrument to the Transfer Agent.

 

(e)                                  Signature.  An authorized officer of the
Company shall sign any Global Preferred Share for the Company, in accordance
with the Company’s Bylaws and applicable law, by manual or facsimile signature.
If an officer whose signature is on a Global Preferred Share no longer holds
that office at the time the Transfer Agent countersigned the Global Preferred
Share, the Global Preferred Share shall be valid nevertheless. A Global
Preferred Share shall not be valid until an authorized signatory of the Transfer
Agent manually countersigns the Global Preferred Share. Each Global Preferred
Share shall be dated the date of its countersignature.

 

Section 8.                                           Public Filings.  As an
accommodation to each holder of Preferred Stock who is required to report such
holders beneficial ownership of the Company’s securities pursuant to Section 16
of the Exchange Act (the “Section 16 Holders”), the Company will furnish,
prepare and file reports concerning the Section 16 Holders’ beneficial ownership
of the Company’s securities with the Securities and Exchange Commission on Forms
3, 4 and 5, as applicable. Each Section 16 Holder is obligated to promptly
provide information to the Company concerning any change in his, her or its
beneficial ownership of the Company’s securities to ensure timely filing. The
Company will provide drafts of each filing applicable to the Section 16 Holder
for his, her or its review and the Company will pay all costs, fees and expenses
associated with such filings.

 

Section 9.                                           Additional Definitions. 
For purposes of these resolutions, the following terms shall have the following
meanings:

 

(a)                                 “affiliate” means, with respect to any
specified person, any other person that directly or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with,
such specified person, for so long as such other person remains so associated to
such specified person;

 

(b)                                 “associate” has the meaning given such term
in Rule 12b-2 under the Exchange Act.

 

(c)                                  “beneficial owner” or “beneficially own”
has the meaning given such term in Rule 13d-3 under the Exchange Act, and a
person’s beneficial ownership of securities will be calculated in accordance
with the provisions of such Rule; provided, however, that a person will be
deemed to be the beneficial owner of any security which may be acquired by such
person whether within sixty (60) days or thereafter, upon the conversion,
exchange or exercise of any rights, options, warrants or similar securities to
subscribe for, purchase or otherwise acquire (x) capital stock of any person or
(y) debt or other evidences of indebtedness, capital stock or other securities
directly or indirectly convertible into or exercisable or exchangeable for such
capital stock of such person.

 

A-21

--------------------------------------------------------------------------------


 

(d)                                 “capital stock” means any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital stock, partnership interests (whether general
or limited) or equivalent ownership interests in or issued by such person, and
with respect to the Company includes, without limitation, any and all shares of
Common Stock and the Preferred Stock.

 

(e)                                  “Cash Dividend Rate” means an initial rate
per annum equal to 8.0% applicable during the period between the Original
Issuance Date and the third anniversary of the Original Issuance Date, and
thereafter a rate per annum equal to 9.6%.

 

(f)                                   “Change in Control” means the occurrence
of any of the following:

 

(i)                                     the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger,
consolidation or business combination), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act);

 

(ii)                                  the adoption of a plan relating to a
Liquidation Event;

 

(iii)                               the consummation of any transaction
(including, without limitation, any merger, consolidation or business
combination), the result of which is that any person, becomes the beneficial
owner, directly or indirectly, of more than fifty percent (50%) of the shares of
Common Stock of the Company, measured by voting power rather than number of
shares;

 

(iv)                              the first day on which a majority of the
members of the Board are not Continuing Directors; or

 

(v)                                 the consummation of a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act with respect to the
Company.

 

(g)                                  “Continuing Directors” means, as of any
date of determination, any member of the Board who (i) was a member of such
Board on the Original Issuance Date or (ii) was nominated for election or
elected to such Board with the approval of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election.

 

(h)                                 “Equity Securities” means (x) any shares of
capital stock of the Company, (y) any rights, options, warrants or similar
securities to subscribe for, purchase or otherwise acquire any shares of capital
stock of the Company, and (z) debt or other evidences of indebtedness, capital
stock or other securities directly or indirectly convertible into or exercisable
or exchangeable for any shares of capital stock of such the Company.

 

(i)                                     Intentionally omitted.

 

(j)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

 

A-22

--------------------------------------------------------------------------------


 

(k)                                 “Fair Market Value” of any property means
the fair market value thereof as determined in good faith by the Board, which
determination must be set forth in a written resolution of the Board, in
accordance with the following rules:

 

(i)                                     for a security traded or quoted on a
national securities exchange or automated quotation system, the Fair Market
Value will be the average of the closing prices of such security on such
exchange or quotation system over a 20-Trading Day period ending on the Trading
Day immediately prior to the date of determination;

 

(ii)                                  for Common Stock that is not so traded or
quoted, the Fair Market Value shall be determined: (x) mutually by the Board and
the holders of at least a majority of the then outstanding shares of Series A
Preferred Stock or (y) by a nationally recognized investment bank or accounting
firm (whose fees and expenses will be paid by the Company) selected by mutual
agreement between the Board and the holders representing at least a majority of
the then outstanding shares of Series A Preferred Stock; or

 

(iii)                               for any other property, the Fair Market
Value shall be determined by the Board assuming a willing buyer and a willing
seller in an arm’s-length transaction; provided that if holders representing
two-thirds of the then outstanding shares of Series A Preferred Stock object to
a determination of the Board made pursuant to this clause (iii), then the Fair
Market Value of such property will be as determined by a nationally recognized
investment banking or accounting firm (whose fees and expenses will be paid by
the Company) selected by mutual agreement between the Board and the holders
representing at least a majority of the then outstanding shares of Series A
Preferred Stock.

 

(l)                                     “Forced Conversion Determination Date”
means the Trading Day immediately following the occurrence of a VWAP Trigger.

 

(m)                             “group” has the meaning assigned to such term in
Section 13(d) of the Exchange Act;

 

(n)                                 “hereof”, “herein” and “hereunder” and words
of similar import refer to these resolutions as a whole and not merely to any
particular clause, provision, section or subsection.

 

(o)                                 “Liquidation Event” means any event of any
liquidation, dissolution or winding-up of the Company resulting in a payment or
distribution of assets to the holders of any class or series of the capital
stock of the Company, whether voluntary or involuntary.

 

(p)                                 “National Exchange” means an exchange
registered with the United States Securities and Exchange Commission under
Section 6(a) of the Exchange Act and any successor to such statute, or The
NASDAQ Stock Market or any successor thereto.

 

(q)                                 “Original Issuance Date” means the date on
which the first share of Series A Preferred Stock was issued.

 

(r)                                    “person” means any individual,
corporation, limited liability company, limited or general partnership, joint
venture, association, joint-stock company, trust, unincorporated

 

A-23

--------------------------------------------------------------------------------


 

organization, government or any agency or political subdivision thereof or any
other entity or any group comprised of two or more of the foregoing.

 

(s)                                   “PIK Dividend Rate” means a rate per annum
equal to 12.5%.

 

(t)                                    “Rankin Option Agreements” mean (1) that
certain Non-Qualified Stock Option Agreement dated December 7, 2000 by and
between GeoMet Resources, Inc. (renamed GeoMet, Inc.) and William C. Rankin,
(2) that certain Amended and Restated Non-Qualified Stock Option Agreement dated
December 2, 2008 by and between GeoMet, Inc. (formerly GeoMet Resources, Inc.)
and William C. Rankin (amending and restating Non-Qualified Stock Option
Agreement dated May 19, 2003), (3) that certain Amended and Restated
Non-Qualified Stock Option Agreement dated December 2, 2008 by and between
GeoMet, Inc. (formerly GeoMet Resources, Inc.) and William C. Rankin (amending
and restating Non-Qualified Stock Option Agreement dated September 22, 2003),
and (4) that certain Amended and Restated Non-Qualified Stock Option Agreement
dated December 2, 2008 by and between GeoMet, Inc. (formerly GeoMet
Resources, Inc.) and William C. Rankin (amending and restating Non-Qualified
Stock Option Agreement dated April 27, 2004).

 

(u)                                 “Securities Act” means the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder.

 

(v)                                 “Seré Option Agreements” mean (1) that
certain Non-Qualified Stock Option Agreement dated December 7, 2000 by and
between GeoMet Resources, Inc. (renamed GeoMet, Inc.) and J. Darby Sere,
(2) that certain Amended and Restated Non-Qualified Stock Option Agreement dated
December 2, 2008 by and between GeoMet, Inc. (formerly GeoMet Resources, Inc.)
and J. Darby Sere (amending and restating Non-Qualified Stock Option Agreement
dated May 19, 2003), (3) that certain Amended and Restated Non-Qualified Stock
Option Agreement dated December 2, 2008 by and between GeoMet, Inc. (formerly
GeoMet Resources, Inc.) and J. Darby Sere (amending and restating Non-Qualified
Stock Option Agreement dated September 22, 2003), and (4) that certain Amended
and Restated Non-Qualified Stock Option Agreement dated December 2, 2008 by and
between GeoMet, Inc. (formerly GeoMet Resources, Inc.) and J. Darby Sere
(amending and restating Non-Qualified Stock Option Agreement dated April 27,
2004).

 

(w)                               “Stated Value” means $10 for each share of
Series A Preferred Stock.

 

(x)                                 “Trading Day” means a day on which the
principal National Exchange on which the shares of Common Stock are listed or
admitted for trading is open for the transaction of business or, if the shares
of Common Stock are not listed or admitted for trading on any National Exchange,
a day on which banking institutions in New York generally are open.

 

(y)                                 “VWAP Trigger” means any period (the
“Reference Period”) during which the daily volume-weighted average trading price
of the shares of the Common Stock on the National Exchange on which the shares
of the Common Stock are then listed or admitted to trading (the “VWAP”) has been
greater than two hundred and twenty-five percent (225%) of the Conversion Price
for twenty (20) out of the trailing thirty (30) Trading Days.

 

A-24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PLAN OF DISSOLUTION AND LIQUIDATION

OF GEOMET, INC.

 

This Plan of Dissolution and Liquidation (the “Plan”) of GeoMet, Inc., a
Delaware corporation (the “Company”), is intended to accomplish the complete
liquidation and dissolution of the Company in accordance with the General
Corporation Law of the State of Delaware (the “DGCL”).

 

1.           The Board of Directors of the Company (the “Board of Directors”)
has adopted the Plan and has submitted it to the Company’s stockholders for
approval.

 

2.           Upon adoption of this Plan by the holders of (i) at least 50% of
the outstanding shares of Series A Convertible Redeemable Preferred Stock, par
value $0.001 per share (the “Preferred Stock”), voting as a separate class, and
(ii) a majority of the outstanding shares of common stock, par value $0.001 per
share (“Common Stock”), and the outstanding shares of Preferred Stock (on an as
converted basis) entitled to vote thereon, voting together as a single class,
this Plan shall constitute the plan of distribution of the Company for purposes
of the DGCL.

 

3.           After the adoption of this Plan by the stockholders of the Company
and approval of the dissolution of the Company in accordance with the DGCL, the
Company shall at such time as the Board of Directors deems appropriate, file a
Certificate of Dissolution pursuant to and in accordance with the DGCL (the time
of such filing, or such later time as stated therein, the “Effective Date”) and
take all actions that may be necessary or appropriate to dissolve the Company.

 

4.               From and after the Effective Date, the Company shall proceed,
in a timely manner, to liquidate the Company in accordance with the procedures
set forth in Sections 280 and 281(a) of the DGCL.  In this respect, the Company
shall follow the procedures set forth in Section 280 of the DGCL, and in
conformity with the requirements of Section 281(a) of the DGCL:

 

(a)                                 Shall pay the claims made and not rejected
in accordance with Section 280(a) of the DGCL;

 

(b)                                 Shall post the security offered and not
rejected pursuant to Section 280(b)(2) of the DGCL;

 

(c)                                  Shall post any security ordered by the
Court of Chancery of the State of Delaware in any proceeding under
Section 280(c) of the DGCL; and

 

(d)                                 Shall pay or make provision for all other
claims that are mature, known or uncontested or that have been finally
determined to be owing by the Company.

 

Such claims or obligations shall be paid in full and any such provision for
payment shall be made in full if there are sufficient assets.  If there are
insufficient assets, such claims and obligations shall be paid or provided for
according to their priority, and, among claims of equal

 

B-1

--------------------------------------------------------------------------------


 

priority, ratably to the extent of assets available therefor.  Any remaining
assets shall be distributed to the stockholders of the Company in accordance
with the provisions of the Company’s certificate of incorporation, as amended;
provided, however, that such distribution shall not be made before the
expiration of 150 days from the date of the last notice of rejections given
pursuant to Section 280(a)(3) of the DGCL.  In the absence of actual fraud, the
judgment of the Board of Directors as to the provision made for the payment of
all obligations under paragraph (d) of this Section 4 shall be conclusive.

 

5.           If and to the extent deemed necessary, appropriate or desirable by
the Board of Directors (or any escrow agent(s) or trustee(s) as may be appointed
by the Board of Directors under this Plan), in its discretion, the Company may
establish and set aside a reasonable amount of cash and/or property to satisfy
or make provision for claims against and liabilities and expenses of the
Company, including, without limitation, (i) tax obligations, (ii) all expenses
of the monetization, sale or other disposition of the Company’s assets,
(iii) expenses relating to the collection and defense of the Company’s assets,
(iv) contingent, conditional, unmatured, and unknown claims, and (v) other
expenses in connection with the dissolution, liquidation, and winding-up
provided for in this Plan, all in accordance with, and as required by, the DGCL.

 

6.           Adoption of this Plan by the stockholders shall constitute the
approval of the Company’s stockholders of the monetization, sale or other
disposition of any and all of the assets of the Company after the Effective
Date, whether such monetization, sale or other disposition occurs in one
transaction or a series of transactions, and shall constitute ratification of
all contracts for the sale or other disposition of the Company’s assets that are
conditioned on adoption of this Plan. The Company shall be authorized to
monetize, sell or otherwise dispose of its non-cash assets as soon as
practicable following the Effective Date in order to attain the highest value
for such non-cash assets and maximize value for its stockholders and creditors.
The Company’s few remaining non-cash assets may be sold in bulk to one buyer or
a small number of buyers or on a piecemeal basis to numerous buyers. The Company
shall not be required to obtain appraisals or other third-party opinions as to
the value of its assets in connection with the dissolution and liquidation.

 

7.           From and after the Effective Date, the Company shall not engage in
any business or other activity except as required to preserve the value of its
assets, wind-up its affairs in an orderly and businesslike manner, and
distribute its assets in accordance with this Plan, or as the Board of Directors
may determine to be appropriate in connection therewith and to complete the
liquidation and winding-up of the Company, all in accordance with the DGCL.

 

8.           Except as may be limited by law, if the Board of Directors shall
deem it necessary and advisable in order to effect the completion of this Plan,
it may establish an escrow account or liquidating trust for the benefit of the
Company’s stockholders and may transfer to such escrow account or to the
liquidating trustee(s) (i) any assets the retention of which may be necessary or
advisable to pay or make provision for the payment of (a) any claims that are
the subject of a pending action, suit, or proceeding, (b) contingent,
conditional, or unmatured claims and obligations of the Company, (c) unknown
claims or claims that have not yet arisen but that, based on facts known to the
Company, are likely to be made known or to arise in the future, and (d) expenses
in connection of the ongoing liquidation and winding-up of the Company (and/or

 

B-2

--------------------------------------------------------------------------------


 

the carrying out of the purposes, affairs, and operation of any such escrow
account or liquidating trust), as well as (ii) any assets held on behalf of
stockholders who cannot be located. At the time an escrow account or liquidating
trust is established, the Board of Directors shall appoint such person or
persons as it deems appropriate to serve as the escrow agent(s) or trustee(s).

 

9.           The Board of Directors shall be authorized to take or cause to be
taken all additional steps and actions necessary or appropriate to comply with
Sections 280 and 281(a) of the DGCL, including, without limitation, providing
notice to claimants, publishing notice of dissolution, petitioning the Court of
Chancery of the State of Delaware to make any determinations of security or
provision required by statute, payment of claims, and posting any court-ordered
security.

 

10.      The Board of Directors and officers of the Company shall take all
remaining action required to be taken by the Company, including (without
limitation) authorizing and directing the payment of or making provision for the
payment of all expenses, liabilities, and obligations of the Company incurred in
connection with the dissolution, liquidation, and winding-up of the Company as
provided for herein. Without limiting the foregoing, in connection with and for
the purpose of implementing and assuring completion of this Plan, the Company
may, in the discretion of the Board of Directors (or any escrow agent(s) or
trustee(s) as may be appointed by the Board of Directors under this Plan) pay
the Company’s officers, directors, employees, agents, and their representatives,
or any of them, compensation or additional compensation above their regular
compensation, in cash or other property, and may provide for indemnification
(including advancement of expenses) to such persons, in recognition of the
extraordinary efforts they, or any of them, will be required to undertake, or
actually undertake in connection with the implementation of this Plan.

 

11.      The Board of Directors is hereby authorized, without further action by
the stockholders of the Company, to do and perform or cause the officers of the
Company, subject to oversight by the Board of Directors, to do and perform, any
and all acts, to incur and pay all expenses, and to make, execute, deliver, or
adopt any and all agreements conveyances, certificates, and other documents of
every kind that are deemed necessary, appropriate, or desirable, in the
discretion of the Board of Directors, for the purpose of effecting the
dissolution of the Company and the complete liquidation and winding-up of its
business and affairs as contemplated in this Plan and the transactions
contemplated hereby, including (without limitation) all filings or acts required
by any state or federal law or regulation or the rules of any over-the-counter
market or other exchange or the Financial Industry Regulatory Authority, Inc. to
wind-up the Company’s business and affairs.

 

12.      The Company shall continue to indemnify and provide for the advancement
of expenses to its officers, directors, employees, agents, and representatives
in accordance with its certificate of incorporation, as amended, its bylaws, as
amended, and any other contractual arrangements, for actions taken in connection
with this Plan and the liquidation and winding-up of the business and affairs of
the Company. The Company’s obligation to indemnify (or advance expenses to) such
persons may also be satisfied out of the assets of any escrow account or trust
established by the Board of Directors under this Plan. The Board of Directors
(or any escrow agent(s) or trustee(s) as may be appointed by the Board of
Directors under this Plan), in its

 

B-3

--------------------------------------------------------------------------------


 

discretion, is authorized to obtain and maintain insurance as may be necessary
or appropriate to cover the Company’s obligations under this Plan.

 

13.      The Board of Directors and officers of the Company shall take all
action as they determine to be necessary, advisable, or desirable to cause the
dissolution, liquidation, and winding-up of any and all subsidiaries of the
Company (or the monetization, sale or disposition of the Company’s ownership
interest in any such subsidiaries, whether by merger, sale of equity, or
otherwise). Subject to the obligations of any subsidiary to pay or make
provision for the payment of expenses, debts, claims, and liabilities of such
subsidiary, including contingent, conditional, unmatured, or unknown claims, all
in accordance with, and as required by, applicable law, the Board of Directors
and officers of the Company shall take such actions as they determine to be
necessary, advisable, or desirable to cause or arrange for liquidating
distributions to the Company (or any intermediate subsidiary) to be made by any
subsidiary that is dissolved. The Board of Directors and officers of the Company
shall further take all action as they determine to be necessary, advisable, or
desirable to ensure that each subsidiary of the Company complies with applicable
law in connection with the dissolution, liquidation, and winding-up of such
subsidiary.

 

14.      Upon the final distribution by the Company of all remaining assets to
the stockholders, the capital stock of the Company shall be cancelled. With
respect to any capital stock of the Company represented by certificates, the
Company may, but need not, require the surrender of certificates representing
the capital stock of the Company (or affidavits of loss in lieu thereof) as a
condition to payment of any final liquidating distribution to stockholders.  
The Company will close its stock transfer books and discontinue recording
transfers of shares of stock of the Company on the Effective Date, and
thereafter certificates representing shares of stock of the Company will not be
assignable or transferable on the books of the Company except by will, intestate
succession, or operation of law.

 

15.      If for any reason the Board of Directors determines that such action
would be in the best interests of the Company and its stockholders, it may amend
or modify the Plan at any time, notwithstanding stockholder approval of the
Plan, and the Board of Directors need not submit any such amendment or
modification to the stockholders of the Company for approval. In its sole
discretion, the Board of Directors may determine to submit any amendment or
modification of the Plan to the stockholders for approval. In addition, if for
any reason the Board of Directors determines that such action would be in the
best interests of the Company and its stockholders, it may abandon the Plan and
all actions contemplated thereunder, notwithstanding the stockholder approval of
the Plan, to the extent permitted by the DGCL; provided, however, that the Board
of Directors shall not abandon the Plan after the Effective Date without first
obtaining stockholder approval for such abandonment of the Plan in accordance
with the DGCL. Upon the abandonment of the Plan in accordance with this
Section 15, the Plan shall be void and of no further force and effect.

 

B-4

--------------------------------------------------------------------------------